Per Curiam:
The order should be reversed, with ten dollars costs and disbursements to the plaintiff payable out of the fund, and the motion granted so far as to require the money now on deposit in banks in the city of Hew York to remain as deposited and not to be withdrawn except on final judgment or the further order of the court. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements to plaintiff, and motion granted to extent stated in opinion. Order to be settled on notice.